DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was filed after the mailing date of the Non-Final Rejection on 02/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
An amendment was filed on 05/06/2022 in reply to the office action mailed on 02/07/2022. Claims 1 and 3 are amended and claim 2 is canceled. Currently, claims 1 and 3 are being examined.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, lines 7-8, “analyze a state of a suction end portion”, should read -analyze a state of the suction end portion-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “foreign matters have not passed through a suction hole of the catheter” in line 18 and “determines that the suction hole is blocked” in line 23 are unclear as to whether this instant “suction hole” is the “at least one suction hole formed on a distal end surface of the suction end portion” recited earlier, the “at least one additional suction hole formed on a side surface of the suction end portion” recited earlier , or if the suction hole is a third suction hole. For the purpose of examination, the limitation will be interpreted as the suction hole being either the at least one suction hole formed on a distal end surface of the suction end portion, or the at least one additional suction hole formed on a side surface of the suction end portion.
Regarding claim 3, the limitation “foreign matters have not passed through a suction hole of the catheter” in line 19 and “the controller determines that the suction hole is blocked” in line 24 is unclear as to if the suction hole is the at least one suction hole formed on a distal end surface of the suction end portion, the at least one additional suction hole formed on a side surface of the suction end portion, or if the suction hole is a third suction hole. For the purpose of examination, the limitation will be interpreted as the suction hole being either the at least one suction hole formed on a distal end surface of the suction end portion, or the at least one additional suction hole formed on a side surface of the suction end portion.
Moreover, there is an inconsistency between the language in the preamble and certain portions in the body of the scope of the claim, thereby making the scope of the claim unclear. The preamble “an artificial intelligence medical suction device configured to remove foreign matters from a respiratory organ using a catheter, the artificial intelligence medical suction device comprising” indicates subcombination of an artificial intelligence medical suction device ONLY, while in the body of the claim, there is a positive recital of structure of the urinary catheter (“a suction pump connected to the catheter” and on lines 10-14, “wherein the catheter has a plurality of suction holes…”), indicating that the combination of the catheter and the artificial intelligence medical suction device is being claimed. Applicant is required to clarify what the claim intended to be drawn to (i.e. either the artificial intelligence medical solution device alone or the combination of the artificial intelligence medical solution device and the catheter) and to make the language of the claim be consistent with the intent.
For the purpose of examination, the claim is being interpreted as the combination of  the artificial intelligence medical solution device and the catheter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 101455087 B1) in view of Pol (US 20110186053), Joseph (US 5819723 A), and Karpowicz (US 20070219532)
Regarding claim 1, Kang discloses a method of controlling an artificial intelligence medical suction device configured to remove  foreign matters in a respiratory organ using a catheter (see translation, pg. 3, paragraph 4), the method comprising:
(a)  setting, by a controller 120, a suction pressure of a suction pump (see translation, pg. 3, paragraph 3, “a driving unit for applying a suction force to the suction unit”, pg. 5, paragraph 2, “The driver 30a controls the BLDC motor 30b by transmitting a signal received from the controller 120.”) connected to the catheter (fig. 1, tube unit 110 with catheter reel 113, see pg. 8 of translation, paragraph 8, “The tube portion 110 includes a catheter reel 113 and a tube cover 114. The catheter reel 113 includes a catheter 113a…”) to be a predetermined reference suction pressure (see translation, pg. 7, paragraph 6, “thereby checking the normal pressure” appears to teach or suggest a predetermined reference suction pressure).
(b) moving, by the controller, the catheter forward so that a suction end portion of the catheter is inserted into the respiratory organ (see translation, pg. 19, paragraph 2 “a suction unit capable of automatic suction and catheter insertion”, thus appearing to teach automatic insertion of a catheter, fig. 5 discloses the catheter reel inserted into the bronchus tube); and
(c) analyzing, by the controller, a state of the suction end portion of the catheter based on a variation value of an actual suction pressure “measured” by means of vacuum gauge 60 inside of the catheter (see translation, pg. 7, paragraph 6 “The vacuum gauge 60 is formed on the front surface of the front cover 20a to indicate the suction pressure of the suction unit 10. If the suction pressure of the suction device 10 becomes abnormally high, the vacuum gauge 60 may be formed on the entire surface of the user's respiratory apparatus, thereby checking the normal pressure.”).
But fails to teach wherein the catheter has a plurality of suction holes formed in the suction end portion thereof, the plurality of suction holes including at least one suction hole formed on a distal end surface of the suction end portion and at least one additional suction hole formed on a side surface of the suction end portion, and wherein, in step (c), when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses, the controller determines that the foreign matters have not passed through the suction hole of the catheter, and increases the suction pressure of the suction pump by a second predetermined ratio so that the foreign matters are sucked, and when the catheter is maintained with the actual suction pressure value therein being increased for a second predetermined reference time or longer even after increasing the suction pressure of the suction pump, the controller determines that the suction hole is blocked because the suction end portion of the catheter is absorbed to an inner wall of bronchial tubes, and then stops driving the suction pump.
However, Pol teaches a catheter used in endobronchial tubing (abstract) wherein the catheter has a plurality of passage holes 140, 142 formed in the suction end portion thereof (fig. 1, bronchial opening 140 and Murphy’s eye 142, see paragraph 0056), the plurality of suction holes including at least one suction hole 140 formed on a distal end surface of the suction end portion (fig. 1, “distal end 104 of the tube 100 has a bronchial opening 140”, see paragraph 0056) and at least one additional suction hole 142 formed on a side surface of the suction end portion (fig. 1, “Murphy’s eye 142, which is a distal opening in a wall 110”, see paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Kang such that the catheter has a plurality of suction holes formed in the suction end portion thereof, the plurality of suction holes including at least one suction hole formed on a distal end surface of the suction end portion, and at least one additional suction hole formed on a side surface of the suction end portion, as taught by Pol, for the purpose of providing a suitable means to allow fluid flow in the event that the bronchial opening is obstructed (see Pol, paragraph 0056, “Murphy eye 142, which is a distal opening in a wall 110 and through an outer surface 101 of the tube 100 which can allow airflow in the event of the bronchial opening 140 lying against the tracheal wall or being obstructed in other ways”), thereby allowing the device to at least be partially operable in the event of obstruction.
Moreover, Joseph teaches a endotracheal tube with a suction lumen (abstract, claim 10), wherein when it is determined that the actual suction pressure value inside the catheter is increased by a first  predetermined ratio or more (claim 15, “wherein pressure sensors within the suction control device recognize an acute rise in suction pressure”, thus Joseph appears to teach that the action is taken when a predetermined first pressure value is exceeded, NOTE: the first predetermined ratio would be between the threshold suction pressure that triggers the action when reached over the normal suction pressure applied), the controller determines that the foreign matters have not passed through the suction hole of the catheter, and increases the suction pressure of the suction pump by a second predetermined ratio so that the foreign matters are sucked (claim 15, “ recognize an acute rise in suction pressure… whereby the control device will transiently increase suction pressure to relieve obstruction”, thus suggesting that the control device increases suction power of the pump by a second predetermined ratio of the increased suction power of the pump over the normal suction power of the pump  NOTE: An increase in suction in this manner would be done within a predetermined ratio since this action is performed by a processing means, see claim 15, “pressure sensors within the suction control device recognize an acute rise in suction pressure” suggests that the control device makes a decision based on a processed signal from the pressure sensors), and when the catheter is maintained with the actual suction pressure value therein being increased for a predetermined reference time or longer even after increasing the suction pressure of the suction pump, the controller determines that the suction hole is blocked because the suction end portion of the catheter is absorbed to an inner wall of bronchial tubes, and then stops driving the suction pump (claim 15, “followed by termination of applied suction if the channel remains significantly occluded, and providing an audible alarm condition” NOTE: Automatic termination of suction appears to teach and/or suggest that the action is taken after a predetermined period of time).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify step (c) of the method disclosed in Kang with the determination process described above, as taught by Joseph, for the purpose of providing a suitable step for automatically terminating applied suction if the channel remains significantly occluded (see Joseph, claim 15, “ followed by termination of applied suction if the channel remains significantly occluded, and providing an audible alarm condition”), thereby preventing tissue damage that would potentially be caused by excess suction.
Kang, as modified by Joseph, is silent to wherein when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, and when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses, the controller determines that the foreign matters have not passed through a suction hole of the catheter and increases the suction pressure.
However, Karpowicz teaches a detection means (paragraphs 0109-0110, error detector 216 and error indicator 234 of waste collector 16, fig. 6) that incorporates a timer with a predetermined reference time after a first detection before performing an action (paragraph 0110, “The algorithm incorporates a time delay and a sampling rate. For example, a sampling rate of 10 milliseconds and a delay of 4 seconds has been shown to be an effective set of parameters for reducing false full indications due to the motion artifact”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Kang, as modified by Joseph, to add a timer with a predetermined reference time after a first signal before performing an action, such that when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, and when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses (NOTE: the actual suction pressure value therein would necessarily increase during this delay period since the vacuum is being operated at the same power while an obstruction is present), the controller determines that the foreign matters have not passed through a suction hole of the catheter and increases the suction pressure, as taught and suggested by Karpowicz, for the purpose of providing a suitable delay period that prevents false positives from artifacts that could cause sudden increases in pressure (see Karpowicz, paragraph 0110, “where fluid may splash and cause a false positive indication”).
Regarding claim 3, Kang discloses an artificial intelligence medical suction device which removes foreign matters from a respiratory organ using a catheter (see translation, pg. 3, paragraph 4), the artificial intelligence medical suction device comprising:
A suction pump 30 (see translation, pg. 3, paragraph 3, “a driving unit for applying a suction force to the suction unit”, pg. 5, paragraph 2, “The driver 30a controls the BLDC motor 30b by transmitting a signal received from the controller 120.”) connected to the catheter 113 (fig. 1, tube unit 110 with catheter reel 113, see pg. 8 of translation, paragraph 8, “The tube portion 110 includes a catheter reel 113 and a tube cover 114. The catheter reel 113 includes a catheter 113a…), and
A controller 120 configured to set a suction pressure of the suction pump to be a predetermined reference suction pressure (see translation, pg. 3, paragraph 3, “a driving unit for applying a suction force to the suction unit”, pg. 5, paragraph 2, “The driver 30a controls the BLDC motor 30b by transmitting a signal received from the controller 120.”, pg. 7, paragraph 6, “thereby checking the normal pressure” appears to teach or suggest a predetermined reference suction pressure), move the catheter forward so that a suction end portion of the catheter is inserted into a respiratory organ (see translation, pg. 19, paragraph 2 “a suction unit capable of automatic suction and catheter insertion”, thus appearing to teach automatic insertion of a catheter, fig. 5 discloses the catheter reel inserted into the bronchus tube), and analyze a state of the suction end portion of the catheter based on a variation value of an actual suction pressure measured inside of the catheter (see translation, pg. 7, paragraph 6 “The vacuum gauge 60 is formed on the front surface of the front cover 20a to indicate the suction pressure of the suction unit 10. If the suction pressure of the suction device 10 becomes abnormally high, the vacuum gauge 60 may be formed on the entire surface of the user's respiratory apparatus, thereby checking the normal pressure.”)
But fails to teach wherein the catheter has a plurality of suction holes formed in the suction end portion thereof, the plurality of suction holes including at least one suction hole formed on a distal end surface of the suction end portion and at least one additional suction hole formed on a side surface of the suction end portion, wherein, when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses, the controller determines that the foreign matters have not passed through a suction hole of the catheter, and increases the suction pressure of the suction pump by a second predetermined ratio so that the foreign matters are sucked, and when the catheter is maintained with the actual suction pressure value therein being increased for a second predetermined reference time or longer even after increasing the suction pressure of the suction pump, the controller determines that the suction hole is blocked because the suction end portion of the catheter is absorbed to an inner wall of bronchial tubes, and then stops driving the suction pump.
However, Pol teaches a catheter used in endobronchial tubing (abstract) wherein the catheter has a plurality of passage holes 140, 142 formed in the suction end portion thereof (fig. 1, bronchial opening 140 and Murphy’s eye 142, see paragraph 0056), the plurality of suction holes including at least one suction hole 140 formed on a distal end surface of the suction end portion (fig. 1, “distal end 104 of the tube 100 has a bronchial opening 140”, see paragraph 0056) and at least one additional suction hole 142 formed on a side surface of the suction end portion (fig. 1, “Murphy’s eye 142, which is a distal opening in a wall 110”, see paragraph 0056)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Kang such that the catheter has a plurality of suction holes formed in the suction end portion thereof, the plurality of suction holes including at least one suction hole formed on a distal end surface of the suction end portion, and at least one additional suction hole formed on a side surface of the suction end portion, as taught by Pol, for the purpose of providing a suitable means to allow fluid flow in the event that the bronchial opening is obstructed (see Pol, paragraph 0056, “Murphy eye 142, which is a distal opening in a wall 110 and through an outer surface 101 of the tube 100 which can allow airflow in the event of the bronchial opening 140 lying against the tracheal wall or being obstructed in other ways”), thereby allowing the device to at least be partially operable in the event of obstruction.
Moreover, Joseph teaches a endotracheal tube with a suction lumen (abstract, claim 10), wherein when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more (claim 15, “wherein pressure sensors within the suction control device recognize an acute rise in suction pressure”, thus Joseph appears to teach that the action is taken when a predetermined pressure value is exceeded, NOTE: the first predetermined ratio would be between the threshold suction pressure that triggers the action when reached over the normal suction pressure applied), the controller determines that the foreign matters have not passed through the suction hole of the catheter, and increases the suction pressure of the suction pump by a second predetermined ratio so that the foreign matters are sucked (claim 15, “control device will recognize an acute rise in suction pressure… whereby the control device will transiently increase suction pressure to relieve obstruction, thus suggesting that the control device increases suction power of the pump by a second predetermined ratio of the increased suction power of the pump over the normal suction power.  Note: An increase in suction in this manner would be done within a predetermined ratio since this action is performed by a processing means, see claim 15, “pressure sensors within the suction control device recognize an acute rise in suction pressure” suggests that the control device makes a decision based on a processed signal from the pressure sensors), and when the catheter is maintained with the actual suction pressure value therein being increased for a predetermined reference time or longer even after increasing the suction pressure of the suction pump, the controller determines that the suction hole is blocked because the suction end portion of the catheter is absorbed to an inner wall of bronchial tubes, and then stops driving the suction pump (claim 15, “followed by termination of applied suction if the channel remains significantly occluded, and providing an audible alarm condition” NOTE: Automatic termination of suction appears to teach and/or suggest that the action is taken after a predetermined period of time).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controller disclosed in Kang such that it is capable of performing the determination process described above, as taught by Joseph, for the purpose of providing a suitable method for automatically terminating applied suction if the channel remains significantly occluded (see Joseph, claim 15, “ followed by termination of applied suction if the channel remains significantly occluded, and providing an audible alarm condition”), thereby preventing tissue damage that would potentially be caused by excess suction. 
Kang, as modified by Joseph, is silent to wherein when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, and when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses, the controller determines that the foreign matters have not passed through a suction hole of the catheter and increases the suction pressure.
However, Karpowicz teaches a detection means (paragraphs 0109-0110, error detector 216 and error indicator 234 of waste collector 16, fig. 6) that incorporates a timer with a predetermined reference time after a first detection before performing an action (paragraph 0110, “The algorithm incorporates a time delay and a sampling rate. For example, a sampling rate of 10 milliseconds and a delay of 4 seconds has been shown to be an effective set of parameters for reducing false full indications due to the motion artifact”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Kang, as modified by Joseph, to add a timer with a predetermined reference time after a first signal before performing an action, such that when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, and when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses (NOTE: the actual suction pressure value therein would necessarily increase during this delay period since the vacuum is being operated at the same power while an obstruction is present) , the controller determines that the foreign matters have not passed through a suction hole of the catheter and increases the suction pressure, as taught and suggested by Karpowicz, for the purpose of providing a suitable delay period that prevents false positives from artifacts that could cause sudden increases in pressure (see Karpowicz, paragraph 0110, “where fluid may splash and cause a false positive indication”).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the argument regarding claim 1, “However, Kang and Joseph fail to disclose the plurality of suction holes formed on the catheter”, the argument is rendered moot in light of newly applied reference Pol, which teaches a catheter used in endotracheal procedures with a plurality of suction holes formed on said catheter
In response to the argument regarding claim 1, “Second, it is respectfully submitted that Kang in view of Joseph fails to teach or suggest at least “wherein, in step (c), when it is determined that the actual suction pressure value inside the catheter is increased by a first predetermined ratio or more, the controller determines that the catheter is maintained in a pressure state for a first predetermined reference time or longer, when the catheter is maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses, the controller determines that the foreign matters have not passed through a suction hole of the catheter, and increases the suction pressure of the suction pump by a second predetermined ratio so that the foreign matters are sucked, and when the catheter is maintained with the actual suction pressure value therein being increased for a second predetermined reference time or longer even after increasing the suction pressure of the suction pump, the controller determines that the suction hole is blocked because the suction end portion of the catheter is absorbed to an inner wall of bronchial tubes, and then stops driving the suction pump," as recited in amended claim 1.”, the argument is rendered moot in light of newly applied reference Karpowicz, which teaches a delay period after the first detection for the purpose of preventing false positive readings and actions taken based on said readings. 
Further, claim 15 of Joseph discloses the termination of applied suction pressure based on two of the three conditions: the first condition (i) being the initial obstruction of the device, and the third condition (iii) occurring after the increase of the suction pressure increase of the pump not resolving the obstruction. The delay taught in Karpowicz, when applied to Joseph, would add condition (ii) of the catheter being maintained with the actual suction pressure value therein being increased even after the first predetermined reference time elapses, the controller determines that foreign matters have not passed through a suction hole and subsequently increases the suction pressure of the suction pump. If the suction system operates at the same power during this delay when an obstruction is present, the pressure inside the catheter would necessarily increase.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/Primary Examiner, Art Unit 3785